Order entered May 17, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-11-00279-CV

                                  YVONNE BROWN, Appellant

                                                  V.

                              FALLS ON CLEARWOOD, Appellee

                        On Appeal from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-10-07137-A

                                             ORDER
       The supplemental clerk’s record, if any, in this case is overdue. By order dated January

10, 2103, we ordered the Dallas County Clerk to file, within ten days, a supplemental clerk’s

record containing all papers from the Justice Court filed with the County Court in this case. To

date, the supplemental clerk’s record has not been filed.              Nor have we received any

correspondence from the County Clerk regarding the status of the supplemental clerk’s record.

This appeal cannot proceed until the issue of the supplemental clerk’s record is resolved.

       Therefore, the Dallas County Clerk is ORDERED to file, within FIVE DAYS, either (1)

a supplemental clerk’s record containing all papers from the Justice Court filed with the County

Court in this case; or (2) written verification that no such papers were filed in this case.
        Appellant’s brief in this case is due within THIRTY DAYS of the filing of the

supplemental clerk’s record or written verification that the requested records have not been filed

in this case. We CAUTION appellant that no extensions will be granted and that failure to

timely file a brief in this case will result in the dismissal of this appeal without further notice.

See TEX. R. APP. P. 38.8; 42.3.

        We DIRECT the Clerk of the Court to send a copy of this order, by electronic

transmission, to all parties and to:


John F. Warren
Dallas County Clerk
Records Building, 2nd Floor
509 Main St., Suite 200
Dallas, TX 75202

                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE